Order issued February 27, 2013

 

In The
alum-t nf Appeals

ﬁfth JBiatrirt nf Ema at Ballets

No. 05-11-00716-CR

JEREMY DEWAYNE LACOUR, Appellant

V.

THE STATE OF TEXAS, Appellee

 

ORDER

 

Before Justices Lang—Miers, Murphy, and Fillmore

Based on the Court’s opinion of this date, we GRANT the August 21, 2012 motion for
leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the Court to
remove Adrienne A. Dunn and Nanette Hendrickson as counsel of record for appellant. We
DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Jeremy Dewayne Lacour, TDCJ #1717903, Connally Unit 899 FM 632, Kenedy, Texas, 78119.

ROBERT M. FILLMORE
JUSTICE